SUPERIOR COURT
                                    OF THE
                              STATE OF DELAWARE

RICHARD R. COOCH                           NEW CASTLE COUNTY COURTHOUSE
RESIDENT JUDGE                                500 North King Street, Suite 10400
                                              Wilmington, Delaware 19801-3733
                                                       (302) 255-0664

Gerald Jones
P.O. Box 2142
Jenkintown, Pennsylvania 19046
Plaintiff Below/Appellant, pro se

Stephen F. Dryden, Esquire
Dryden LLC
92 Read’s Way, Suite 104
New Castle, Delaware 19720
Attorney for Defendant Below/Appellee
The Hertz Corporation

Erika R. Caesar, Esquire
Ballard Spahr LLP
919 North Market Street, 11th Floor
Wilmington, Delaware 19801
Attorney for Defendant Below/Appellee
Citigroup Inc. d/b/a Citibank
            Re: Gerald Jones v. The Hertz Corporation and Citigroup Inc.
                d/b/a Citibank
                C.A. No. N13A-07-006 RRC

                         Submitted: April 9, 2014
                         Decided: July 8, 2014
         On Plaintiff Below/Appellant’s Appeal from a Decision of the Court of
                               Common Pleas.
                                    AFFIRMED.
Dear Mr. Jones, Mr. Dryden, and Ms. Caesar:
    I.        INTRODUCTION

       Gerald Jones (“Appellant”) has appealed a decision of the Court of Common
Pleas granting the Motions to Dismiss of Appellees The Hertz Corporation
(“Appellee Hertz”) and Citigroup Inc. d/b/a Citibank (“Appellee Citigroup,” or
collectively “Appellees”). This case requires this Court to decide whether to affirm
the lower court’s holding by determining whether Appellant violated the so-called
“mirror image” rule, as set forth in Court of Common Pleas Civil Rule 72.3(f),1
when he filed his appeal to the Court of Common Pleas from an adverse decision in
Justice of the Peace Court. Also at issue is whether the Court of Common Pleas
erred when it did not sua sponte allow Appellant to amend his complaint to comply
with said rule.

    II.       FACTS

       This dispute arises from a vehicle rented in Washington D.C. on April 23,
         2
2012. Appellant claims he rented the vehicle for a single day for an authorized
payment of $94.19, providing his Citibank card as security. 3 Appellant claims he
returned the car the next day to a “combined public rental car lot” in Washington,
D.C. 4 Appellees claim he never returned the car and it was reported stolen in June
2012. 5 Appellant was eventually charged $9,138.51 in additional fees for the
purportedly missing vehicle.6 Appellee Hertz in February 2013 retained the services
of Collateral Consultants LLC to help locate the vehicle. 7 The vehicle was
eventually recovered at Appellant’s house in Jenkintown, Pennsylvania almost a
year later in February of 2013.8 He contends that he regained possession of the
vehicle shortly before it was recovered.9




1
  Ct. Com. Pl. Civ. R. 72.3(f). “Jurisdiction. An appeal to this court that fails to join the identical parties and raise
the same issues that were before the court below shall result in a dismissal on jurisdictional grounds. Compliance
with paragraph (d) of this Rule shall constitute transfer of jurisdiction of the civil action from the Justice of the
Peace Court to the Court of Common Pleas.”
2
  Appellant’s Opening Br. at 2.
3
  Id.
4
  Id. at 3.
5
  Appellee Citigroup Ans. at 1, Appellee Hertz Ans. at 4, Appellant’s Br. at 3.
6
  Appellant’s Br. at 3.
7
  Ex. 1 to Appellant’s Br. at 12.
8
  Appellant’s Br. at 3.
9
  Ex. 1 to Appellant’s Br. at 12.

                                                             2
     III. PROCEDURAL HISTORY

       Appellant filed suit against Appellees in Justice of the Peace Court on January
18, 2013 for the allegedly “fraudulent” charges, submitted by Appellee Hertz and
processed by Appellee Citigroup. 10 Appellant asked for $13,938 (accounting for the
$9,138.51 and assorted costs) and court costs.11 Hertz filed a counterclaim in
Justice of the Peace Court for $15,000 in additional charges and fees. 12 A trial was
held on April 25, 2013 and the Justice of the Peace Court held in a written decision
that Appellant “failed to meet the burden of proof…[and] did not supply the Court
with any credible evidence showing that he returned the vehicle on April 24, 2013
…[or] that Defendant Citibank acted improperly [in processing the Hertz
charges].” 13 The Justice of the Peace Court also awarded Appellee Hertz its
counterclaim for $15,000 plus 5.75% post-judgment interest. 14

       Appellant appealed that decision to the Court of Common Pleas. Appellant
requested $313,978 in damages in a ninety-four paragraph complaint on appeal and
listed seven counts against Appellees. They included:

     1. “Breach of Fiduciary Responsibility” against Appellee Citigroup for
        processing the charges from Appellee Hertz;
     2. “Unjust Enrichment” against Appellees for the $9,138.51 in charges;
     3. “Fraud Against Plaintiff” against Appellee Hertz for alleged “numerous false
        representations” made to Appellee Citigroup, by Appellee Hertz’s reporting
        the vehicle stolen, and its collecting insurance proceeds while still attempting
        to recover fees from Appellant;
     4. “Defamation” against Appellee Hertz for “habitually disseminat[ing]
        derogatory communications regarding [Appellant]” and maintaining
        “defamatory statements against [Appellant] in its files” that caused
        “emotional distress, embarrassment, and/or adverse credit scoring and denial
        of further credit;”
     5. “Violation of Fair Credit Reporting Act” against Appellee Hertz for its and
        Collateral Consultants LLC’s access of Appellant’s and Appellant’s spouse’s
        credit reports;
     6. “Negligence” against Appellees for damages including “costs of credit repair
        [and] medical care for negligent infliction of emotional distress;” and

10
   Appellant’s Br. at 2.
11
   Appellant’s Br. at 3, Appellee Hertz Ans. at 1.
12
   Appellee Hertz Ans. at 1.
13
   Ex. A to Appellee Hertz Ans.
14
   Id.

                                                     3
     7. “Reckless and Wanton Misconduct” warranting an award for apparently
        punitive damages to be determined at trial against Appellees for their actions
        in this matter. 15

      Both Appellees filed separate Motions to Dismiss citing violation of the
mirror image rule.16 After a hearing on June 28, 2013, the Court of Common Pleas
granted the Motions to Dismiss in a bench ruling.17 It appears from a review of the
record that no Motion to Amend the Complaint was ever filed by Appellant, nor did
Appellant verbally request to amend his complaint during the June 28 hearing.18
Appellant timely appealed to this Court.

     IV. PARTIES CONTENTIONS

            A. Appellant’s Contentions

       Appellant contends that the Court of Common Pleas did not adequately
consider his claim when it dismissed his appeal on a “technical violation,” namely,
the mirror image rule. 19 Appellant contends that the Court should not have
dismissed his claim solely based on “noncompliance” with Court rules and should
have addressed the substance of the case.20 Appellant also claims that Appellees
failed to adequately prove that he violated the mirror image rule at all.21 Appellant
concedes that his Court of Common Pleas appeal was “more volumeous [sic] than
that as summarized on the Justice of the Peace claim form.” 22 However, he argues
that all of his claims are either “identical claims or claims that are inherently part” of
the earlier proceedings. 23 He also claims that the inclusion of any differences
between his Court of Common Pleas appeal and the Justice of the Peace proceedings
are supported by case law. 24 Lastly, Appellant contends that, if a mirror image rule
violation existed, he should have been afforded the opportunity to amend his
complaint and to correct the violation.25 Appellant requests either Superior Court de

15
   Ex. 1 to Appellant’s Br.
16
   Appellant’s Br. at 5.
17
   Ex. B to Appellee Hertz Ans.
18
    Appellant discussed amended complaints with the Court of Common Pleas when reciting case law, but never
explicitly requested to amend his own complaint. See id.
19
   Appellant’s Br. at 7.
20
   Id. at 9.
21
   Id. at 14.
22
   Id. at 17.
23
   Id.
24
   See Id. at 19-21.
25
   Appellant’s Br. at 21.

                                                       4
novo review of his case on the merits or, alternatively, to remand the case to the
Court of Common Pleas so that he may file an amended complaint in that court. 26

             B. Appellee Hertz’s Contentions

        Appellee Hertz contends that “[t]he complaint on appeal expands from a one
paragraph debt action into a form completely and totally divergent from that taken
to trial in April, 2013.” 27 It argues “Appellant’s Complaint on appeal is, on its face,
clearly violative of [the mirror image rule.]” 28 Appellee Hertz maintains the appeal
contains multiple claims that were not present in the initial action, and damages that
exceed the jurisdiction of the Court of Common Pleas.29 Appellee Hertz further
contends that at least one of the expanded claims, the negligence claim, is not even
within the jurisdiction of the Justice of the Peace Courts.30 Appellee Hertz also
takes the position that Appellant was trying to “bring[ ] a new party [Collateral
Consultants LLC] not before the lower court into the mix” in its ground citing the
Fair Credit Reporting Act, all in violation of the mirror image rule.31

       Appellee Hertz also disputes Appellant’s contention that the Court of
Common Pleas should, sua sponte, have allowed Appellant to amend his
complaint.32 Appellee Hertz first points to the fact that no Motion to Amend was
ever presented to the Court of Common Pleas. Secondly, Appellee Hertz argues that
in any event due to the violation of the mirror image rule, the Court of Common
Pleas never had jurisdiction over Appellant’s claim, and therefore did not have
discretion to allow an amended complaint.33

             C. Appellee Citigroup’s Contentions

       Appellee Citigroup argues several points similar to those of Appellee Hertz.
It categorizes the original dispute as “a simple (and frivolous) action in debt seeking
less than $15,000 in damages” that was “entirely transformed” when it reached the
Court of Common Pleas.34 Appellee Citigroup contends that “the seven causes of
action and exorbitant damages do not reflect the same issues raised in the JP Court

26
   Id. at 24.
27
   Appellee Hertz Ans. at 8.
28
   Id.at 5.
29
   Id.at 4-5.
30
   Id.at 5.
31
   Id.at 6.
32
   Id.
33
   Appellee Hertz Ans. at 7.
34
   Appelle Citigroup Ans. at 4.

                                           5
Action” and therefore clearly violate the mirror image rule.35 It points specifically
to the grounds for negligence and defamation as arguments that cannot be
considered as part of the original Justice of the Peace claim. 36

      Appellee Citigroup also argues, as does Appellee Hertz, that the Court of
Common Pleas never obtained jurisdiction over the matter due to a violation of the
mirror image rule and as such could not allow an amended pleading. 37

     V.      STANDARD OF REVIEW

       Appeals from the Court of Common Pleas to this Court “shall be reviewed on
the record and shall not be tried de novo.”38 The Superior Court’s function when
addressing an appeal from the Court of Common Pleas is similar to that of the
Delaware Supreme Court.39 The Superior Court must limit its review to correcting
errors of law and determining whether the Trial Judge’s factual findings “are
adequately supported by the record and are the product of orderly and logical
deductive process.”40 If a Court of Common Pleas decision is supported by
sufficient evidence, it must be accepted by the Superior Court. 41

        Legal conclusions of the trial judge are examined “de novo for errors in
formulating or apply legal precepts.” 42 Evidence admissibility issues are reviewed
under an abuse of discretion standard. 43 “An abuse of discretion occurs when the
trial court has ‘exceeded the bounds of reason in view of the circumstances’ or ‘so
ignored recognized rules of law or practice so as to produce injustice.’” 44

       Court of Common Pleas Civil Rule 72.3 governs de novo appeals from the
Justice of the Peace Court to the Court of Common Pleas.45 Rule 72.3(f) states that
“[a]n appeal to this court that fails to join the identical parties and raise the same
issues that were before the court below shall result in a dismissal on jurisdictional

35
   Id. at 5.
36
   Id.
37
   Id.at 6.
38
   10 Del. C. § 1326(c).
39
   Baker v. Connell, 488 A.2d 1303, 1309 (Del. 1985).
40
   Romain v. State Farm Mutual Auto. Ins. Co., 1999 WL 1427801, at *1 (Del. Super. Dec. 2, 1999) (citing Wyatt v.
Motorola, Inc., 1994 WL 714006, at *2 (Del. Super. Mar. 11, 1994)).
41
   Levitt v. Bouvier, 287 A.2d 671, 673 (Del. 1972).
42
   Lopez-Vazquez v. State, 956 A.2d 1280, 1285 (Del. 2008).
43
   Webb-Buckingham v. State, 2009 WL 147020, at *2 (Del. Super. Jan. 22, 2009) (citing Zimmerman v. State, 693
A.2d 311, 313 (Del. 1997).
44
   Id. (quoting Lilly v. State, 649 A.2d 1055, 1059 (Del. 1994)).
45
   Ct. Com. Pl. Civ. R. 72.3(a).

                                                        6
grounds.” This rule, commonly referred to as the “mirror image” rule, was
apparently first articulated in 1857 in McDowell v. Simpson and was later codified
in Rule 72.3(f). 46 Generally, claims where a mirror image rule violation is asserted
deal either with allegations that identical parties have not been joined or identical
claims have not been joined in the appeal. 47 “However, with respect to issues,
when the complaint on appeal sets forth more specifically the causes of action that
were raised below but does not alter the subject matter of the case below, there is
no mirror image violation.” 48

     VI. DISCUSSION

              A. The Court of Common Pleas correctly dismissed Appellant’s
                 complaint on appeal as a violation of the mirror image rule
                 under Court of Common Pleas Civil Rule 72.3(f).

       The Court must first address Appellant’s argument that “[t]he Delaware
Supreme Court directly rejected the notion of a technical violation of law as not
being a sufficient principal cause for disposing of an appellant case in Preston v.
Board of Adjustment of New Castle County.” 49 However, the “technical defect” in
Preston was a failure to join a party that subsequently intervened in the appellate
proceedings and therefore did not “result in substantial prejudice to a party in
interest.” 50 Preston did not reject all types of technical defects as grounds for
dismissal and the addition of several substantive claims and inflated damages, as in
this case, appears to be a much larger defect with a much greater potential for
substantial prejudice than that contemplated in that case.

       Appellant’s complaint was properly dismissed in this case because it was
clearly in violation of 72.3(f). Appellant points to Fossett v. DALCO Construction
Company and its discussion of the purpose of the rule to “provide[ ] for an adequate
and fair hearing of the entire matter de novo by affording all parties to the Justice of
46
   6 Del. (1 Houst.) 467, at 469 (Super. 1857) (“[I]t is the first requisite of a declaration that it shall correspond with
the process on which the action is founded, first, in the names of the parties, secondly, in the number of the parties,
thirdly, in the character or right in which they sue or are sued, and fourthly, in the cause and form of the action; and
if it fails to correspond with the process in any of these particulars, the Court will, on motion, set it aside for
irregularity.”).
47
   Sparks v. Kalicharan, 2011 WL 3035227, at *2 (Del. Com. Pl. May 27, 2011).
48
   Silverview Farm, Inc. v. Laushey, 2006 WL 1112911, at *2 (Del. Com. Pl. Apr. 26, 2006).
49
   772 A.2d 787 (Del. 2001). Appellant’s Reply Br. at 1 (italics added).
50
   Preston 772 A.2d at 791. See also Ganski v. Sussex County Zoning Bd. of Adjustment, 2001 WL 282887, at *2
(Del. Super. Feb. 13, 2001) (Motion to Dismiss denied because the Board “suffered no prejudice”).

                                                             7
the Peace proceeding an opportunity to argue their version of the facts, to present
their view of the law’s application to those facts, and to assure the de novo
reviewing court that all relevant issues that could be presented can be heard.”51
However, that same opinion goes on to explain that the rule “spares a judge” from
dealing with the problems that would arise from hearing an appeal involving a party
who was, until that point, uninvolved in the litigation. 52

        Appellant is correct that there is no mirror image rule violation when a cause
of action is set forth more specifically but does not alter the subject matter of the
case below.53 However, in Silverview Farm, the Court of Common Pleas
emphasized that the complaint did not “expand the issues raised in the original
complaint [and] merely states the original issues with more legal clarity and
specificity.” 54 That is not the case here. Appellant’s claim was drastically
expanded. This Court finds Appellant’s argument that all seven of his grounds for
relief, including grounds for negligence and defamation, are either “identical” or
“inherently part” of his original claim is inaccurate. He sought to add grounds that,
not only are not “inherently part” of his earlier debt action, but which would not be
able to have been heard in the Justice of the Peace Court at all. As the Court of
Common Pleas held in Ceccotti v. Leight:

        [I]t is clear in the instant case that the issue of intentional infliction of emotional
        distress was not and could not have been raised in the Justice of the Peace
        proceeding. The Justice of the Peace Court is a court of limited jurisdiction with
        authority derived solely from statute. As such, the Justice of the Peace Court has
        jurisdiction to hear debt actions, contract actions, distress for rent actions, and tort
        actions for injury to real or personal property. However, the statutory jurisdiction
        of the Justice of the Peace Court does not extend to personal injury claims
        including the emotional distress claims at issue in this appeal. Therefore, even if
        the Court were to find that Appellants could raise the issue of emotional distress
        solely through unrecorded testimony, which the Court does not, the Justice of the
        Peace Court would not have had jurisdiction to hear such a claim. Consequently,
        the addition of an emotional distress claim on appeal to this Court would have
        defeated the Mirror Image Rule's guarantee of a trial de novo, and constituted a
        clear violation of that rule. 55

      As such, Appellant’s inclusion of a negligent infliction of emotional distress
claim is enough on its own to violate the mirror image rule. Other cases cited by

51
   Fossett v. DALCO Const. Co., 2004 WL 1965141, at *1 (Del. 2004) (ORDER).
52
   Id. In Fossett, the issue was a failure to include parties from the original action.
53
   Silverview Farm, 2006 WL 1112911, at *2.
54
   Id. at *5.
55
   Ceccotti v. Leight, 2007 WL 707552, at *2 (Del. Com. Pl. Feb. 23, 2007) (citations omitted).

                                                         8
Appellant as showing that non-identical claims do not violate the mirror image rule
are factually distinguishable.56

       In addition, this Court finds Appellants inclusion of Collateral Consultants
LLC as “Hertz’s agent” to be an attempt to include a party not included in the
Justice of the Peace proceedings below and therefore a violation of Rule 72.3(f).

      Appellant correctly claims that inflated damages alone do not violate the
mirror image rule.57 However, as in Spaulding, other violations of Rule 72.3(f)
required its dismissal by the Court of Common Pleas. In any case, the amount of
damages does clearly violate the jurisdiction limitations of the Court of Common
Pleas under 10 Del. C. §1322 (a).58

       Appellant next claims that despite the “shall” language of 72.3(f), the Court
had “flexibility” when interpreting the mirror image rule and the facts of this
case.59 Appellant’s claims of flexibility are misplaced and the cases on which he
relies do not support his position. 60 He relies most heavily on Meyer & Meyer, Inc.
v. Brooks, which held that “noncompliance with the mirror image does not
automatically strip the appellate court of jurisdiction.” 61 However, that case goes
on to quote Pavetto v. Hansen:

         Absent good reason, such as actual or potential prejudice as a result of
         noncompliance, the rule should not be applied to preclude a court from possessing
         subject matter jurisdiction. In exercising their discretion, judges must inquire into
         the particular facts of each case in determining whether a dismissal based on the
         mirror image rule is warranted. 62


56
   In Rezak v. S & L Contractors Inc., the Court found a breach of warranty claim added to a breach of contract
dispute did not violate the mirror image rule. 2007 WL 549905, at *1 (Del. Com. Pl. Feb. 9, 2007). In Sparks v.
Kalicharan, the Court allowed the plaintiff to add breach of good faith and fair dealing and unjust enrichment claims
to a breach of contract claim. It held these claims are inherently part of a breach of contract claim and are therefore
integral to the original complaint. 2011 WL 3035227 at *4 (Del. Com. Pl. May 27, 2011).
57
   See Spaulding v. Byrne, 2008 WL 4838691, at *2 (Del. Com. Pl. Nov. 7, 2008) (“I find Byrne's claim which seeks
monetary damages in excess of the claim in the Justice of the Peace Court, raises the same issue raised in the
proceeding below and, as such, does not violate the rule. However, failure to comply with the procedural
requirements of Civil Rule 72.3 does raise issues which affect the validity of the appeal.”); Rezak, 2007 WL 549905,
at *1 (“The additional damages sought do not violate the mirror image rule because the claim on appeal is identical
with the claim filed in the court below.”).
58
   “The Court shall have jurisdiction over all civil actions at law where the matter or thing in controversy, exclusive
of interest, does not exceed $50,000.”
59
   Appellant’s Br. at 10.
60
   Freibott v. Patterson Schwartz, Inc. dealt with the very minor technical issue of an error in the caption. 740 A.2d
4, at 6 (Del. Super. May 17, 1999).
61
   2009 WL 498537, at *1 (Del. Com. Pl. Feb. 6, 2009).
62
   2004 WL 2419164, at *2 (Del. Super. Sept. 29, 2004).

                                                          9
After an inquiry into the particular facts of this case, the Court finds more than
enough “good reason” here to apply the mirror image rule and to uphold the Court
of Common Pleas’ dismissal of the appeal. Appellant sought to almost “entirely
transform” the case on appeal to the Court of Common Pleas.


               B. The Court of Common Pleas did not err when it failed to, sua
                  sponte, allow Appellant to amend his complaint to comply
                  with the mirror image rule.

       Appellant’s second claim that the Court of Common Pleas was required to
allow him to amend his complaint after the mirror image rule violation is without
merit. Four Corners Financial Group v. Augeley discussed the procedure in which
a case examined under the mirror image rule can later be amended:

                    In order for an appeal from the Justice of the Peace Court to be perfected it
                    must comply with the “mirror image” rule. […]After the appeal has been
                    properly perfected this Court shall have jurisdiction as provided in Court
                    of Common Pleas Civil Rule 72 .3(f). After this court has jurisdiction the
                    “Court may under its rules permit modification or amendment to the
                    pleading[s].” The Court may do so when “justice requires leave to file an
                    omitted counterclaim, or to amend a pleading, when failure to grant such
                    leave would deprive a litigant of his right to a de novo appeal[,]” or “when
                    the complaint on appeal ‘sets forth more specific claims’ than those made
                    in the original complaint, ‘but does not alter the subject matter of the case
                    below.’” 63

    The Court of Common Pleas correctly applied the mirror image rule and
dismissed his appeal. As such, his claim was never “perfected” under Rule 72.3.
Since Four Corners clearly states that the jurisdiction to grant leave to amend only
occurs “after” a claim is perfected, the Court of Common Pleas never acquired
jurisdiction over this claim and did not have the power to grant leave to amend the
original complaint. The “does not automatically strip” language of Meyer & Meyer
does not apply here as, in accordance with the findings above, there was “good
reason” to apply the mirror image rule in this case.


      Additionally, Appellant’s request to be allowed to amend his complaint “to
cure any technical violations of court rule” was never presented to the Court of


63
     Four Corners Fin. Grp. v. Augeley, 2011 WL 3655149, at *5 (Del. Com. Pl. Aug. 3, 2011) (citations omitted).

                                                         10
Common Pleas and was raised for the first time on appeal to Superior Court. 64
“Appellate Courts generally will refuse to review matters on appeal not raised in
the Court below.”65 Therefore, any request by Appellant to now amend his
complaint in the Court of Common Pleas will not be considered.



      VII. CONCLUSION

For the foregoing reasons, Plaintiff Below, Appellant’s Appeal from a Decision of
the Court of Common Pleas is AFFIRMED.

        IT IS SO ORDERED.

                                                                     ____________________
                                                                        Richard R. Cooch, R.J.

oc:     Prothonotary




64
  Appellant’s Br. at 23.
65
  Equitable Trust Co. v. Gallagher, 77 A.2d 548, 550 (Del. 1950). See also Baynard v. Delaware Attorney Servs.,
LLC, 2013 WL 2325302, at *3 (Del. Super. May 23, 2013) (“An issue not raised below will not be considered on
appeal…”).




                                                       11